                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

NATHANIEL HOWARD THOMAS,                           §
    TDCJ #2334352,                                 §
    BOP #07052-078,                                §
              PETITIONER,                          §
                                                   §
V.                                                 §    CIVIL CASE NO. 3:21-CV-447-K-BK
                                                   §
WARDEN MERIDA,                                     §
                        RESPONDENT.                §

                    FINDINGS, CONCLUSIONS AND RECOMMENDATION
                      OF THE UNITED STATES MAGISTRATE JUDGE

        Pursuant to 28 U.S.C. § 636(b) and Special Order 3, pro se Petitioner Nathaniel Howard

Thomas’ petition for writ of habeas corpus under 28 U.S.C. § 2241 was referred to the United

States magistrate judge for case management, including the issuance of findings and a

recommended disposition where appropriate. Doc. 3. As detailed herein, the petition should be

summarily DISMISSED WITHOUT PREJUDICE for lack of jurisdiction.1

        On March 2, 2021, Thomas, a Texas state prisoner, filed a petition for writ of habeas

corpus seeking to be transferred to federal custody because he was “being held on a state

offense” in error. Doc. 3 at 1-2 (claiming he “received time served” for attempted failure to


1
  A habeas corpus petition under 28 U.S.C. § 2241 is subject to summary dismissal if it appears
from the face of the petition that the petitioner is not entitled to relief. See Wottlin v. Fleming,
136 F.3d 1032, 1034 (5th Cir. 1998) (affirming summary dismissal of § 2241 petition); see also
Rule 1(b) of the RULES GOVERNING SECTION 2254 CASES (providing that the § 2254 rules also
apply to habeas petitions not covered under § 2254); and Rule 4 of the Section 2254 Rules (“If it
plainly appears from the petition … that the petitioner is not entitled to relief in the district court,
the judge must dismiss the petition and direct the clerk to notify the petitioner.”).

                                              Page 1 of 4
register as a sex offender in Dallas County case number F-15-32566-V, but was sentenced

instead to eight months); Doc. 3-1 at 3-4. Thomas also has an outstanding 12-month federal

sentence for violating the terms of his supervised release in the Eastern District of Texas case

number 4:98-CR-14(27). Doc. 3 at 1; Doc. 3-1 at 2. In his Answers to Magistrate Judge’s

Questionnaire, he avers that he “was serving a federal sentence when he was convicted and sent

to state prison to serve 8 months that was not part of his plea bargain” and, thus, his state

sentence was “false and doctored up somehow.” Doc. 11 at 3. Thomas requests “to be returned

to federal holdover to finish [his] federal sentence.” Doc. 3 at 8. He also seeks a “criminal

investigation” into the alleged “illegal actions” of both Dallas County and State Jail officials.

Doc. 3 at 8; Doc. 3-1 at 7.

       Thomas was recently released from the Texas Department of Criminal Justice and is en

route to the Federal Bureau of Prisons (“BOP”).2 Therefore, this Court must therefore examine

sua sponte whether his request for habeas relief is now moot.

       “Article III of the Constitution limits federal ‘Judicial Power,’ that is, federal-court

jurisdiction, to ‘Cases’ and ‘Controversies.’” United States Parole Comm’n v. Geraghty, 445

U.S. 388, 395 (1980). A case becomes moot “when the issues presented are no longer ‘live’ or

the parties lack a legally cognizable interest in the outcome.” Id. at 396 (quoting Powell v.

McCormack, 395 U.S. 486, 496 (1969)). See also Spencer v. Kemna, 523 U.S. 1, 7 (1998)

(“This case-or-controversy requirement subsists through all stages of federal judicial

proceedings, trial and appellate . . . . The parties must continue to have a ‘personal stake in the


2
 Although Thomas is still listed as a federal prisoner on the BOP’s website, he is “not [yet] in
BOP custody” according to the BOP’s website. See https://www.bop.gov/inmateloc/ (last
accessed on May 20, 2021).
                                            Page 2 of 4
outcome’ of the lawsuit.”)

       By his complaint, Thomas seeks speedier release from state custody and to be transferred

to federal custody to complete his federal sentence. His release from state custody and pending

transfer to the BOP renders moot this ground for relief.

       In addition, Thomas’ criminal-investigation request would not necessarily entitle him to

earlier or speedier release and, thus, his claim is more appropriately addressed in a civil-rights

action. See Muhammad v. Close, 540 U.S. 749, 750 (2004) (finding habeas actions are reserved

for “[c]hallenges to the validity of any confinement or to particulars affecting its duration”); Rice

v. Gonzalez, 985 F.3d 1069, 1070 (5th Cir. 2021) (noting habeas relief generally exists solely

“‘to grant relief from unlawful imprisonment or custody and it cannot be used properly for any

other purpose’” (quoting Pierre v. United States, 525 F.2d 933, 936 (5th Cir. 1976)). As such,

the Court concludes that it lacks subject matter jurisdiction over Thomas’ criminal-investigation

claim in this habeas action.

       Accordingly, Thomas’ petition for writ of habeas corpus should be DISMISSED

WITHOUT PREJUDICE for lack of jurisdiction.

       The Clerk of the Court is directed to mail a copy of the Findings, Conclusions and

Recommendation to Petitioner for this time to the address provided in his April 23, 2021 Notice

of Change of Address (Doc. 10).

       SO RECOMMENDED on May 21, 2021.




                                            Page 3 of 4
                            INSTRUCTIONS FOR SERVICE AND
                          NOTICE OF RIGHT TO APPEAL/OBJECT

A copy of this report and recommendation will be served on all parties in the manner provided by
law. Any party who objects to any part of this report and recommendation must file specific
written objections within 14 days after being served with a copy. See 28 U.S.C. § 636(b)(1); FED.
R. CIV. P. 72(b). An objection must identify the finding or recommendation to which objection is
made, the basis for the objection, and the place in the magistrate judge’s report and
recommendation the disputed determination is found. An objection that merely incorporates by
reference or refers to the briefing before the magistrate judge is not specific. Failure to file specific
written objections will bar the aggrieved party from appealing the factual findings and legal
conclusions of the magistrate judge that are accepted or adopted by the district court, except upon
grounds of plain error. See Douglass v. United Services Automobile Ass’n, 79 F.3d 1415, 1417
(5th Cir. 1996), modified by statute on other grounds, 28 U.S.C. § 636(b)(1) (extending the time
to file objections to 14 days).




                                              Page 4 of 4
